                                  IN THE UNITED STATES DISTRICT COURT FOR
                                        THE   SOUTHERN DISTRICT        OF GEORGIA
                                                 SAVANNAH DIVISION


             EDWARD GRIFFIN MELLS,


                         Plaintiff,

             V.                                                        CASE NO. CV418-296


             CHARLES V. LONCON, and
             JEREMIAH LYLE JOHNSON,


                         Defendants.




                                                        ORDER


                         Before   the    Court    is    the     Magistrate       Judge's    Report     and

             Recommendation,            to    which   no   objections     have     been    filed.    (Doc.

             9.)         After    careful      review      of    the    record,     the     report     and

             recommendation is ADOPTED as the Court's opinion in this case.

             As     a     result.   Plaintiff's        case     is   DISMISSED    WITHOUT PREJUDICE.

             The Clerk of Court is DIRECTED to close this case.


                         SO ORDERED this          ""day of March 2019.



                                                           WILLIAM T. MOORE, JR.
                  o
                                                           UNITED STATES DISTRICT COURT
       o—                                                  SOUTHERN     DISTRICT   OF GEORGIA


L-.'   • -




                  in
                  CS.'
                  er
